Citation Nr: 0403441	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which granted the veteran entitlement 
to service connection for PTSD, evaluated as 30 percent 
disabling.  A subsequent rating decision by the RO, dated in 
December 2002, increased the disability evaluation for the 
veteran's PTSD from 30 percent to 50 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

While this case was pending at the Board the representative 
submitted a March 2003 statement from a private licensed 
social worker in which she described the veteran symptoms and 
indicated he was being referred to a private psychiatrist.  
The RO has not had the opportunity to review this evidence in 
conjunction with the veteran's claim and the veteran did not 
submit a waiver of initial review of this evidence by the RO.  
The Board notes that this evidence was not of record at the 
time of the May 2002 VA examination.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claim.  38 U.S.C.A. 
§§ 5102, 5103,and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran and 
request that he identify by names, 
addresses, and appropriate (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him 
since March 2003 for his PTSD, to include 
the private psychiatric evaluation which 
was referenced in the March 20003 
statement from the social worker, if 
conducted. .  After securing any 
necessary release required, the RO should 
obtain all identified records.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
psychiatrist in order to determine the 
severity of his PTSD.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
procedures should be performed.  The 
examiner is requested to obtain a 
detailed occupational history.  The 
examiner should indicate the degree of 
social and industrial impairment caused 
by PTSD.  Ask the examiner to include a 
Global Assessment of Functioning (GAF) 
score.  A complete rationale for any 
opinion expressed must be provided.

4.  The RO should then readjudicate the 
issue of entitlement to an initial 
disability rating in excess of 50 percent 
for PTSD to include all evidence received 
since the statement of the case.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




